UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-4860


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THOMAS L. WILLIAMS, a/k/a Michael Deans,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:08-cr-00133-HEH-2)


Submitted:   April 7, 2010                 Decided:   April 30, 2010


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Frederick H. Marsh, HILL, TUCKER & MARSH, PLLC, Richmond,
Virginia, for Appellant.   Dana J. Boente, Acting United States
Attorney, Peter S. Duffey, Assistant United States Attorney,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Thomas      L.    Williams    was   convicted      of   conspiracy     to

distribute cocaine base, 21 U.S.C. § 846 (2006) (Count One), and

use of a communication facility in the commission of a felony

drug offense, 21 U.S.C. § 843(b) (2006) (Count Two).                          He was

sentenced to 145 months on Count One and forty-eight months,

concurrent, on Count Two.             Williams now appeals his convictions.

We affirm.



                                           I

            Williams contends that the district court erroneously

denied     his    motion      to    impeach     prosecution     witness       Derrick

Christian with a conviction that was over ten years old.                         Under

Fed. R. Evid. 609, evidence of a prior conviction punishable by

more than one year of imprisonment is admissible for impeachment

purposes “if the court determines that the probative value of

admitting this evidence outweighs its prejudicial effect to the

accused.”        Fed. R. Evid. 609(a)(1).            If, however, “a period of

more than ten years has elapsed since the date of the conviction

. . . ,” evidence of the conviction is inadmissible “unless the

court    determines,         in    the   interests     of   justice,      that    the

probative value of the conviction supported by specific facts

and     circumstances        substantially         outweighs    its     prejudicial

effect.”         Fed.   R.    Evid.      609(b).    Impeachment       using    remote

                                           2
convictions is permitted “very rarely and only in exceptional

circumstances.”        United States v. Cavender, 578 F.2d 528, 530

(4th   Cir   1978).        “We    review    a   district    court’s      evidentiary

rulings   for     abuse    of    discretion     and    subject   such    rulings    to

harmless error review.”            United States v. Johnson, 587 F.3d 625,

637 (4th Cir. 2009).

             Here,    we   conclude    that      the   district       court   did   not

abuse its discretion in refusing to allow the impeachment of

Christian using a twelve-year-old conviction.                     Williams failed

to show that the conviction bore special significance worthy of

excepting it from the general rule barring the use of remote

convictions to impeach witnesses.



                                           II

             Williams      next    contends     that    there    was    insufficient

evidence to convict him.            A jury’s verdict “must be sustained if

there is substantial evidence, taking the view most favorable to

the Government, to support it.”                 Glasser v. United States, 315
U.S. 60,   80   (1942).         “Substantial     evidence      is    that   evidence

which a ‘reasonable finder of fact could accept as adequate and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.’”            United States v. Cardwell, 433 F.3d 378,

390 (4th Cir. 2005) (quoting United States v. Burgos, 94 F.3d
849, 862 (4th Cir. 1996) (en banc)).

                                           3
            To     convict           Williams        of   conspiracy         to      distribute

cocaine    base    under        21      U.S.C.       § 846,    the       Government      had      to

establish    beyond       a    reasonable         doubt       that:        (1)   two    or   more

persons agreed to distribute cocaine base; (2) Williams knew of

the conspiracy; and (3) he “knowingly and voluntarily became a

part of” the conspiracy.                    See United States v. Yearwood, 518
F.3d 220, 227 (4th Cir.) (internal quotation marks omitted),

cert.   denied,     129       S.     Ct.   137    (2008).           To    convict      him   of    a

violation of 21 U.S.C. § 843(b), the Government had to establish

that    Williams:         (1)      used     a    communication           facility      (here,      a

telephone); (2) used the communication facility to facilitate

the commission of a drug offense; and (3) did so knowingly and

intentionally.         See         21      U.S.C.      § 843(b);         United     States        v.

Johnstone, 856 F.2d 539, 542-43 (3d Cir. 1988).

            Christian testified that he began purchasing cocaine

from Bailey Daniels in 2006.                      Daniels introduced Christian to

Williams, whom Daniels described as “my boy” and “my stickman.”

Typically, Christian called Daniels to place an order for drugs,

Daniels    had    Williams         call     Christian         to    make    arrangements          to

consummate the deal, and Williams and Christian then met in a

pre-determined location to complete the transaction.

            By     July        2007,        Christian         was        working     with      law

enforcement officers, and a controlled purchase of cocaine base

was    arranged.      Several           days    before    the       July    19     transaction,

                                                 4
Christian contacted Daniels to discuss the purchase of 125 grams

of the drug for $4000.              Recordings of telephone conversations

between Christian and Daniels and between Christian and Williams

related to the transaction were played for the jury.

            It was initially agreed that Williams and Christian

would    meet     in     Jarrett,     Virginia,           to     complete       the       deal.

Christian testified that, while en route to Jarrett, Williams

called him and told him that the location had changed to a

Waffle   House     in    Roanoke    Rapids,      North         Carolina.       The    reason

given was that Daniels had said he liked the Waffle House.

            Law enforcement agents placed the Waffle House under

surveillance, and a videotape of the transaction was played at

trial.      Christian      identified      his      car    as    it    pulled       into    the

parking lot and said that he was the person seen exiting his car

and getting into Williams’ vehicle.                       Christian testified that

Williams    was    the    occupant    of     that    vehicle          and    that    he    paid

Williams for the cocaine base, as arranged.                        Christian left the

area and turned the drugs he had purchased from Williams over to

the authorities.

            The    above     evidence      is    sufficient           to    establish       the

existence    of    a     conspiracy     between       Williams          and    Daniels       to

distribute cocaine base.             Further, the evidence was sufficient

to   convict      Williams    of     using      a    communication            facility      (a

telephone) to facilitate a felony drug crime.                               In addition to

                                           5
the above evidence, a Drug Enforcement Agent testified about

telephone      records   in     the      names       of    Denise      Daniels,     Bailey

Daniels’ mother, and Chemeka Williams, Timothy Williams’ wife.

The telephone numbers corresponded with the numbers Christian

called when he wanted to communicate with Daniels or Williams

about   drug    transactions.            On       July    19,   records      showed    that

whenever    Christian      called        Williams,          the       call   was    either

immediately     preceded      by,   or    followed        by,     a   call   between   the

Williams and Daniels telephones.



                                          III

            We therefore affirm.                  We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                   AFFIRMED




                                              6